MARSHALL, CJ.
CONSTITUTIONAL LAW
(140 F) Article 6 of the Amendments to the Federal Constitution was not intended to limit the powers of the state governments in respect to their own people but to operate on the national government alone.
TRIAL
(590 J3) Trial by jury is not a necessary requisite of due process of law, and a denial of that right is not violative of Section 1 of Article 14 of the Amendments to the Federal Constitution.
ERROR PROCEEDINGS
(260 P) Except where the jurisdiction of the trial court over the subject-matter of the action is involved, assignments of error in a petition in error filed in a reviewing court reach only alleged errors of law where objections were made and exceptions reserved in the trial court, and such reviewing court will only consider and determine alleged errors of law where the questions involved were raised and determined in the court of first instance.
Day, Allen, Kinkade and Matthias, JJ., concur.